 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDand conditions contained in a contract for a fixed period, if suchmodification is to become effective before such terms and condi-tions can be reopened under the provisions of the contract[emphasis added].We conclude, therefore, that the Employer and the Intervenor, bymodifying, their contract in the manner described above, did not`'open up" the contract in such a way as to render it vulnerable to apending claim or petition-whether or not, as contended, they actedin advance of the contract reopening date or within the scope of thewage modification provision.Moreover, the petition herein wasuntimely filed on December 4, 1950, after the execution of the lastsupplemental agreement 12Accordingly, we shall grant the Inter-venor's motion to dismiss the petition, on the ground that the contractconstitutes a bar to a present determination of representatives.OrderIT Is HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.^ The Petitioner's representation claim of September 8, 1950, antedating the supple-mental agreements in question-cannot be considered validly related to the presentpetition because,wateradaa, it was merged in the petition of September 15, 1950,dismissedby the Regional Director,and no appeal was taken Cf.General ElectricX-RayCorporation,67NLRB 997.ONONDAGA POTTERYCOMPANYandFEDERATION OF GLASS,CERAMIC &SILICA SANDWORKERSOF AMERICA,CIO,PETITIONER.CaseNo.3-RC-559.April27,1951Decision and Order Setting Aside ElectionOn November 1, 1950, pursuant to a stipulation for certificationupon consent election, an election by'secret ballot was conducted underthe direction and supervision of the Regional Director for the ThirdRegion among the employees in the appropriate unit.Upon com-pletion of the election a tally of ballots was issued and duly servedby the Regional Director upon the parties concerned.The tally re-veals that of approximately 1,731 eligible voters, 1,575 cast valid bal-lots, of which 474 were for the Petitioner and 1,101 were against.The tally also showed that there were 8 void, ballots and 9 ballots whichwere challenged.On November 2, 1950, the Petitioner filed objections to the election.On February 16, 1951, the Regional Director issued a report on ob-94 NLRB No. 25. ONONDAGA POTTERY COMPANY59.sections to the election.In his report on objections, the RegionalDirector recommended that the Board overrule the Petitioner's ob-jections.On March 7, 1951, the Petitioner filed exceptions to thereport on objections, alleging that the Regional Director had disre-garded the weight of the evidence, applied erroneous principles oflaw, and had not made a full investigation?Upon the entire record in this case, the Board finds : 2In its objections, the Petitioner alleged that (1) the Employerintimidated and coerced employees into voting against the Petitionerand discouraged employees from voting in.favor of the Petitioner; (2)the Employer threatened to shut down the plant if the Petitioner wonthe election; (3) the Employer threatened loss of jobs for older em-ployees if the Petitioner won the election; and (4) the employees werepromised a wage increase if they voted against the Petitioner.TheRegional Director found no evidence to support objections 3 and 4and found that statements admittedly made by the Employer andcited by the Petitioner in support of objections 1 and 2, were ex-pressions of opinion without threats of promise of benefit and pro-tected by Section 8 (c) of the Act.On October 31, 1950, the day preceding the election, the Employer'spresident, addressing the employees at the Fayette plant, stated :You know my opinion thatunder the principles and practicesof your leaders here a union is not needed and would impose aserious barrier tending to injure, if not destroy, the human valueswhich have existed here and which I consider of major importanceto the continued success of this organization and all of us whowork here.I have spoken to you of the problem of keeping in operationthis old Fayette plant which, from an engineering standpoint, isnow obsolete.You know of our efforts to keep it running andmy reasoned hope thatwe can do so successfully if we can retainthe human values of interest and diligence, the care and skillfulworkmanship, which have resulted from the spirit of friendlycooperation and good teamwork we have had here.You knowmy opinion, as expressed at the last meeting, that if anythingshould happen to prevent our continuing to work together in this'On March 12,1951, the Employer moved to dismiss the Petitioner's exceptions onthe ground that they were not timely filed.While exceptions were not filed withinthe 5-day period following date of service of the report on objections as required by Section203.61(b) of the Board Rules and Regulations,Series 5,then applicable,the Board, onPebruary 26, 1951, extended the time for filing exceptions until March 8, 1951, becausePetitioner's attorney of record had not himself been served with the report within themeaning of the Rules.Accordingly,we herewith deny the motion to dismiss madeby the Employer.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel(Chairman Herzog and Members Murdock and Styles]. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant in that spirit which we have had in the past, then in myopinion this old Fayette Street plant is doomed.Now that isnot a threat, as I am told some have wished to misconstrue it. Itis not a threat. It is my considered judgment, and- you have aright to know it. [Emphasis supplied.]The same statements, in essence, were repeated at the Employer's,Court Street plant, which, with the Fayette plant, comprises theappropriate bargaining unit.The Regional Director found, in agree-ment with the Employer, that these statements were merely reitera-tions of warnings previously given to the employees as to the necessityfor increased production, efficiency, and good workmanship at theFayette Street plant in order that the plant might remain open.Wedo not agree. It is true that, on previous, occasions, the Employer hadmade the marginal economic status of the Fayette plant clear to its em-ployees and stressed the need for efficient production. In this speech,however, the continued keeping in operation of the plant was linkedto "human values" which the Employer expressly stated would beinjured or destroyed if the Petitioner were successful in the election.We believe the implications of the speech to be plain, that the plantwas "doomed" if a union were to be chosen.Prior warnings as to theuncertain status of the plant accentuated, rather than removed, thepressure exerted in this instance.Moreover, we do not consider thatthe denial of any threatening intent in the speech by the Employeracted to remove the actual threat of reprisal implicit in the precedinglanguage.We find, therefore, that the language set forth above in the speechof October 31, 1950, by the Employer to the employees at the FayetteStreet plant, by its very nature, coercive in character and so relatedto the election in time as to have had a probable effect upon the actionof the employees at the polls.3Accordingly, we find that the Em-ployer interfered with and restrained its employees in their choiceof a bargaining representative.Because the election of November 1,1950, therefore did not reflect the employees' free choice of a bargain-ing representative, we shall sustain the Petitioner's objections to the'election, and shall set the election aside.When the Regional Directoradvises the Board that the circumstances permit the free choice of abargaining representative, we shall direct that a new election be held'among the employees concerned.OrderIT IS HEREBY ORDEREDthat the election held on November 1, 1950,among the employees of the Onondaga Pottery Company, Syracuse,New York, be, and it herebyis, set aside.8SeeSchwarzenbach Huber Company,85NLRB1490, and cases cited therein.